Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 January 1783
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            In the road of Annapolis. Jany 11th 1783.
                        
                        I have received your Excellency’s Letter mentioning your having sent to Philadelphia the two pieces of Canon
                            that I might see the inscriptions and Devices previous to my Departure. Tho’ I was gone before they arrived there, Give me
                            Leave to observe, Sir, that your usual attention and politeness has shewn itself to the Last moment, of which this is a
                            fresh proof. I write to the Chevalier De La Luzerne to keep them untill peace, when they may be Carried over without
                            danger of being taken.
                        We are just getting under sail: in this moment I renew to your Excellency the sincere acknowledgements for
                            your friendship, and I am with the most inviolable personal attachment & respect Sir, Your Excellency’s Most
                            obedient & humble Servant
                        
                            le cte de Rochambeau
                        
                    